                                 Case 2:19-cv-01787-JAM-CKD Document 6 Filed 10/16/19 Page 1 of 16

                             1   JOHN D. FREED (CA State Bar No. 261518)
                                 DAVIS WRIGHT TREMAINE LLP
                             2   505 Montgomery Street, Suite 800
                                 San Francisco, California 94111
                             3
                                 Telephone:   (415) 276-6500
                             4   Facsimile:   (415) 276-6599
                                 Email:       jakefreed@dwt.com
                             5
                                 STEVEN E. KLEIN (OR State Bar No. 051165)
                             6   (pro hac vice)
                                 DAVIS WRIGHT TREMAINE LLP
                             7
                                 1300 S.W. Fifth Avenue, Suite 2400
                             8   Portland, Oregon 97201
                                 Telephone:     (503) 241-2300
                             9   Facsimile:     (503) 778-5299
                                 Email:         stevenklein@dwt.com
                            10
                                 Attorneys for Plaintiff
                            11
DAVIS WRIGHT TREMAINE LLP




                                 BOILING CRAB FRANCHISE CO., LLC
                            12

                            13                                  IN THE UNITED STATES DISTRICT COURT
                            14                                       EASTERN DISTRICT OF CALIFORNIA

                            15                                               SACRAMENTO DIVISION

                            16

                            17   BOILING CRAB FRANCHISE CO., LLC,                         Case No.: 2:19-cv-01787-JAM-CKD
                            18                                      Plaintiff,
                                                                                          PLAINTIFF’S FIRST AMENDED
                            19            v.                                              COMPLAINT
                            20   JIE M GUAN INC. D/B/A BOILING                            JURY TRIAL DEMANDED
                                 SEAFOOD RESTAURANT; and BOILING
                            21   SEAFOOD CORPORATION D/B/A BOILING
                                 SEAFOOD RESTAURANT,
                            22
                                                                    Defendants.
                            23

                            24

                            25

                            26

                            27

                            28

                                                                                      1
                                 PLAINTIFF’S FIRST AMENDED COMPLAINT
                                 Case No. 2:19-cv-01787-JAM-CKD
                                 4841-0594-0905v.3 0095014-000089
                                 Case 2:19-cv-01787-JAM-CKD Document 6 Filed 10/16/19 Page 2 of 16

                             1            Plaintiff, Boiling Crab Franchise Co., LLC (“The Boiling Crab” or “Plaintiff”), for its

                             2   complaint against Defendants Jie M Guan Inc. d/b/a Boiling Seafood Restaurant and Boiling

                             3   Seafood Corporation d/b/a Boiling Seafood Restaurant (“Defendants”), alleges as follows:

                             4                                                  PARTIES

                             5            1.        Boiling Crab Franchise Co., LLC is a limited liability company organized and

                             6   existing under the laws of the State of California, with its principal place of business located in

                             7   Garden Grove, California. The Boiling Crab operates a chain of restaurants under the trademark

                             8   THE BOILING CRAB®, which The Boiling Crab has used since at least as early as 2003, and

                             9   offers restaurant services and related products and services under the trademark THE BOILING

                            10   CRAB®.

                            11            2.        On information and belief, Defendant Jie M Guan Inc. d/b/a Boiling Seafood
DAVIS WRIGHT TREMAINE LLP




                            12   Restaurant (“JMG”) is a corporation organized under the laws of the State of California, with its

                            13   principal place of business an address of 10336 Christo Way, Elk Grove, California 95757. On

                            14   information and belief, Defendant JMG was formed by Jie M. Guan, an individual and resident

                            15   of California who is a shareholder, director, CEO, President, Secretary, and CFO of Defendant

                            16   JMG.

                            17            3.        On information and belief, Defendant Boiling Seafood Corporation d/b/a Boiling

                            18   Seafood Restaurant is either a corporation or unincorporated association organized under the

                            19   laws of the State of California, with an address of 1665 N. Beale Rd., Marysville, California

                            20   95901. On information and belief, Defendant Boiling Seafood Corporation was formed by Thanh

                            21   Chi Lam, an individual and resident of California who is a shareholder, director, and CEO of

                            22   Defendant Boiling Seafood Corporation.

                            23                                               JURISDICTION

                            24            4.        The Court has subject matter jurisdiction over this action under 28 U.S.C. § 1331

                            25   (federal question jurisdiction), 28 U.S.C. § 1338(a) (jurisdiction over trademark actions), 28

                            26   U.S.C. § 1338(b) (unfair competition claim joined with a substantial and related claim under the

                            27   trademark laws), and 15 U.S.C. § 1121(a) because this action arises under the Lanham Act, 15

                            28   U.S.C. § 1051, et seq. The Court also has supplemental jurisdiction over the claims arising out of

                                                                                     2
                                 PLAINTIFF’S FIRST AMENDED COMPLAINT
                                 Case No. 2:19-cv-01787-JAM-CKD
                                 4841-0594-0905v.3 0095014-000089
                                 Case 2:19-cv-01787-JAM-CKD Document 6 Filed 10/16/19 Page 3 of 16

                             1   state law pursuant to 28 U.S.C. §§ 1338(b) and 1367, because the state law claims arise out of

                             2   the same operative facts as the federal claims. This Court has personal jurisdiction over

                             3   Defendants because Defendants reside and/or do business in this district and jurisdiction.

                             4   Personal jurisdiction is also proper over Defendants because Defendants sell and offer for sale

                             5   goods and services, and otherwise conducts business, including the registration and use of the

                             6   <boilingseafood530.com> domain name, in California, including in this judicial district.

                             7                                                    VENUE

                             8            5.        Venue in this district is proper pursuant to 28 U.S.C. § 1391(b) because, among

                             9   other reasons, Defendants reside and/or transact business within this district and offer for sale in

                            10   this district goods and services in a manner that infringes The Boiling Crab’s trademark rights. In

                            11   addition, The Boiling Crab has suffered harm in this district and a substantial part of the events
DAVIS WRIGHT TREMAINE LLP




                            12   or omissions giving rise to the claims asserted herein occurred in this district.

                            13                                      FACTS COMMON TO ALL CLAIMS

                            14          THE BOILING CRAB’S THE BOILING CRAB® CHAIN OF RESTAURANTS

                            15            6.        In 2004, The Boiling Crab, through its predecessor in interest, opened its first

                            16   restaurant under the trademark THE BOILING CRAB®, in California.

                            17            7.        Based on the huge popularity and success of The Boiling Crab’s THE BOILING

                            18   CRAB® restaurants, The Boiling Crab has since expanded its chain of THE BOILING CRAB®

                            19   restaurants to include locations throughout the United States, including 15 THE BOILING

                            20   CRAB® restaurants in California and THE BOILING CRAB® restaurants in Houston, Texas;

                            21   Las Vegas, Nevada; Honolulu, Hawaii; and South Miami, Florida. The Boiling Crab is also

                            22   actively exploring further expansion of its chain of THE BOILING CRAB® restaurants to

                            23   additional locations throughout the United States and internationally. Photos showing

                            24   representative examples of the exterior signage used with The Boiling Crab’s THE BOILING

                            25   CRAB® restaurants are attached hereto as Exhibit A.

                            26            8.        The Boiling Crab’s THE BOILING CRAB® restaurants offer a unique selection

                            27   of Louisiana-style seafood, including blue crab, oysters, Dungeness crab, shrimp, and crawfish

                            28   seasoned with THE BOILING CRAB® restaurants’ distinctive blends of spices and seasonings.

                                                                                      3
                                 PLAINTIFF’S FIRST AMENDED COMPLAINT
                                 Case No. 2:19-cv-01787-JAM-CKD
                                 4841-0594-0905v.3 0095014-000089
                                 Case 2:19-cv-01787-JAM-CKD Document 6 Filed 10/16/19 Page 4 of 16

                             1   Customers of THE BOILING CRAB® restaurants are also treated to a singularly enjoyable

                             2   dining experience that is characterized by the innovative food presentations, distinctive

                             3   restaurant decor, unique menus, and one-of-a-kind dining experience pioneered and provided by

                             4   The Boiling Crab’s THE BOILING CRAB® restaurants. Photos showing representative

                             5   examples of the interiors of The Boiling Crab’s THE BOILING CRAB® restaurants are attached

                             6   hereto as Exhibit B.

                             7            9.        Further contributing to The Boiling Crab’s distinctive appearance and appeal, The

                             8   Boiling Crab’s unique menus use a distinctive format, contain unique content, and are

                             9   distinctively printed. A true and correct copy of an example of THE BOILING CRAB®

                            10   restaurants’ unique menu used around the time that Defendants began using their infringing

                            11   trademark without authorization is attached hereto as Exhibit C.
DAVIS WRIGHT TREMAINE LLP




                            12            10.       THE BOILING CRAB® chain of restaurants has become extremely well known

                            13   and respected among consumers, who have come to associate The Boiling Crab’s THE

                            14   BOILING CRAB® trademark with The Boiling Crab’s THE BOILING CRAB® restaurants and

                            15   the one-of-a-kind dining experience that The Boiling Crab pioneered and provides. The Boiling

                            16   Crab’s THE BOILING CRAB® restaurants have also received unsolicited attention from, and

                            17   positive recognition by, the media, which has further contributed to consumers’ widespread

                            18   recognition of The Boiling Crab’s THE BOILING CRAB® restaurants.

                            19            11.       Additionally, The Boiling Crab has expended considerable time, effort, and

                            20   money promoting and advertising its chain of THE BOILING CRAB® restaurants, further

                            21   contributing to the recognition and success of THE BOILING CRAB® chain of restaurants.

                            22   Today, The Boiling Crab continues to promote and advertise its THE BOILING CRAB®

                            23   restaurants.

                            24            12.       The Boiling Crab has also used the trademark THE BOILING CRAB®

                            25   extensively on the internet and, as a result, The Boiling Crab’s THE BOILING CRAB®

                            26   trademark has developed a strong internet presence and recognition by consumers who use the

                            27   internet. The Boiling Crab is the registrant of various domain names incorporating, in whole or

                            28   in part, THE BOILING CRAB® trademark, including <theboilingcrab.com> and

                                                                                    4
                                 PLAINTIFF’S FIRST AMENDED COMPLAINT
                                 Case No. 2:19-cv-01787-JAM-CKD
                                 4841-0594-0905v.3 0095014-000089
                                 Case 2:19-cv-01787-JAM-CKD Document 6 Filed 10/16/19 Page 5 of 16

                             1   <boilingcrab.com>. The Boiling Crab owns and operates a website at these domain names in

                             2   order to promote and provide consumers with information concerning The Boiling Crab’s chain

                             3   of THE BOILING CRAB® restaurants. The Boiling Crab’s website makes extensive use of THE

                             4   BOILING CRAB® trademark and embodies part of the unique look-and-feel of THE BOILING

                             5   CRAB® dining experience. A true and correct copy of the home page of The Boiling Crab’s

                             6   website at www.theboilingcrab.com is attached hereto as Exhibit D.

                             7            13.       In addition to owning and operating a THE BOILING CRAB® website at

                             8   www.theboilingcrab.com, The Boiling Crab also uses its trademark THE BOILING CRAB®

                             9   extensively on the internet through the popular social networking sites Facebook

                            10   (www.facebook.com/theboilingcrab), Twitter (twitter.com/theboilingcrab), YouTube

                            11   (www.youtube.com/user/OfficialBoilingCrab) and Instagram (www.instagram.com/boilingcrab),
DAVIS WRIGHT TREMAINE LLP




                            12   among others. In particular, The Boiling Crab maintains these active social media accounts in

                            13   order to further promote its THE BOILING CRAB® trademark and to provide information about

                            14   and promote its chain of THE BOILING CRAB® restaurants.

                            15            14.       Through The Boiling Crab’s extensive use, marketing, branding, and promotion

                            16   of its THE BOILING CRAB® trademark and THE BOILING CRAB® chain of restaurants, its

                            17   trademark THE BOILING CRAB® is recognized by consumers throughout the United States

                            18   and around the world, enjoying substantial recognition, goodwill, and association with THE

                            19   BOILING CRAB® restaurant chain. The public distinguishes The Boiling Crab’s goods and

                            20   services from those of others who offer the same or similar goods and services on the basis of its

                            21   trademark THE BOILING CRAB®.

                            22                     THE BOILING CRAB’S FEDERAL REGISTRATION OF ITS
                                                           THE BOILING CRAB® TRADEMARKS
                            23
                                          15.       The Boiling Crab is the owner of the following United States Trademark
                            24
                                 Registrations for its THE BOILING CRAB® trademark:
                            25
                                                       Mark                     Registration No.         Goods & Services
                            26

                            27              THE BOILING CRAB                        3256219             Restaurant Services
                            28

                                                                                   5
                                 PLAINTIFF’S FIRST AMENDED COMPLAINT
                                 Case No. 2:19-cv-01787-JAM-CKD
                                 4841-0594-0905v.3 0095014-000089
                                 Case 2:19-cv-01787-JAM-CKD Document 6 Filed 10/16/19 Page 6 of 16

                             1                                                      4174077              Restaurant Services
                             2

                             3                                                      4491054              Restaurant Services

                             4

                             5                                                      5374534              Restaurant Services

                             6

                             7
                                 True and correct copies of The Boiling Crab’s federal trademark registrations for these marks are
                             8
                                 attached hereto as Exhibit E.
                             9
                                          16.       The Boiling Crab’s federal registration Nos. 3256219 and 4174077 for its THE
                            10
                                 BOILING CRAB® trademarks have become incontestable within the meaning of Section 15 of
                            11
DAVIS WRIGHT TREMAINE LLP




                                 the Lanham Act, 15 U.S.C. § 1065, and constitute conclusive evidence that the recited marks are
                            12
                                 valid and that The Boiling Crab is entitled to exclusive use of the recited marks in commerce
                            13
                                 throughout the United States for restaurant services and in connection with goods and services
                            14
                                 related thereto.
                            15
                                          17.       The Boiling Crab’s federal registration Nos. 4491054 and 5374534 for its THE
                            16
                                 BOILING CRAB® stylized (in red and blue) and THE BOILING CRAB® and design trademark
                            17
                                 (in red and black) constitutes prima facie evidence that the recited marks are valid and that The
                            18
                                 Boiling Crab is entitled to exclusive use of the recited marks in commerce throughout the United
                            19
                                 States for restaurant services and in connection with goods and services related thereto.
                            20
                                                  DEFENDANTS’ INFRINGEMENT OF THE BOILING CRAB’S
                            21                    THE BOILING CRAB® TRADEMARKS AND TRADE DRESS
                            22            18.       On information and belief, Defendants were formed for the purpose of operating a
                            23   restaurant providing seafood using the identical concept pioneered and offered by The Boiling
                            24   Crab’s THE BOILING CRAB® restaurants.
                            25            19.       In or about May 2017, long after The Boiling Crab first began using its THE
                            26   BOILING CRAB® trademarks, Defendant Boiling Seafood Corporation opened and began
                            27   operating a restaurant in Marysville, California that imitates in material respects the name, trade
                            28   dress, and concept of The Boiling Crab’s THE BOILING CRAB® restaurant chain. On
                                                                                    6
                                 PLAINTIFF’S FIRST AMENDED COMPLAINT
                                 Case No. 2:19-cv-01787-JAM-CKD
                                 4841-0594-0905v.3 0095014-000089
                                 Case 2:19-cv-01787-JAM-CKD Document 6 Filed 10/16/19 Page 7 of 16

                             1   information and belief, in or about October 2018, Defendant JMG acquired an ownership interest

                             2   in the Marysville restaurant, in whole and or in part, and began participating in and/or directing

                             3   the management and operation of the restaurant under the same name, trade dress, and concept,

                             4   either on its own and/or in participation and concert with Defendant Boiling Seafood

                             5   Corporation.

                             6            20.       In a clear effort to confuse consumers into thinking that Defendants are somehow

                             7   associated or affiliated with The Boiling Crab’s THE BOILING CRAB® chain of restaurants,

                             8   Defendants closely imitated The Boiling Crab’s THE BOILING CRAB® trademark by calling

                             9   Defendants’ restaurant “Boiling Seafood” and “Boiling Seafood Restaurant” even though

                            10   Defendants do not have any affiliation with, or authorization from, The Boiling Crab.

                            11            21.       Defendants also adopted and began using with their knock-off restaurant various
DAVIS WRIGHT TREMAINE LLP




                            12   “Boiling Seafood” logos that featured the words “Boiling Seafood” and “Restaurant” arranged

                            13   above and below, respectively, a red crab design.

                            14

                            15

                            16

                            17

                            18   Illustrative photos depicting Defendants’ use of the infringing “Boiling Seafood” marks and

                            19   logos (collectively, the “Infringing Marks”) are attached hereto as Exhibit F.

                            20            22.       Defendants also adopted and began using with their knock-off restaurant a

                            21   seafood concept and menu that imitated The Boiling Crab’s distinctive concept and menu. True

                            22   and correct copies of pictures of Defendants’ menu showing the “Boiling Seafood” mark and

                            23   logo and showing a “Seafood by Pound” concept, seasoning, and spice level description are

                            24   attached hereto as Exhibit G.

                            25            23.       As can be seen by comparing the interior of Defendants’ “Boiling Seafood”

                            26   restaurant, illustrated in the photos attached hereto as Exhibit H, with the interiors of genuine

                            27   The Boiling Crab THE BOILING CRAB® restaurants, illustrated in the photos attached hereto

                            28   as Exhibit B, Defendants’ restaurant also imitates the unique trade dress of The Boiling Crab’s

                                                                                    7
                                 PLAINTIFF’S FIRST AMENDED COMPLAINT
                                 Case No. 2:19-cv-01787-JAM-CKD
                                 4841-0594-0905v.3 0095014-000089
                                 Case 2:19-cv-01787-JAM-CKD Document 6 Filed 10/16/19 Page 8 of 16

                             1   THE BOILING CRAB® restaurants. For example, the elements of the overall, non-functional

                             2   configuration of The Boiling Crab’s THE BOILING CRAB® restaurants that Defendants have

                             3   copied, include, but are not limited to, the color of the walls, the use of wood planks on the walls,

                             4   the hanging of fishing nets on the walls and ceilings, affixing sculptures of red-colored

                             5   crustaceans and other sea-life on the walls and ceilings, the use of wood trellis and dock “post”

                             6   framing, the use of tie and ship rope draping, the use of tie and ship rope wrapping, the

                             7   configuration of the tables and chairs, and the overall look-and-feel of the restaurant (the

                             8   “Infringing Trade Dress”). Compare Exhibit H with Exhibit B.

                             9            24.       Defendants also registered the domain name <boilingseafood530.com> (the

                            10   “Infringing Domain Name”) and are using the domain to host a website promoting the restaurant

                            11   services offered by Defendants under the Infringing Marks. A true and correct copy of a screen
DAVIS WRIGHT TREMAINE LLP




                            12   capture of Defendants’ website at www.boilingseafood530.com is attached hereto as Exhibit F.

                            13            25.       Defendants’ use of the Infringing Marks and/or the Infringing Trade Dress for

                            14   restaurant services is likely to cause confusion, mistake, and deception of consumers as to the

                            15   source, quality, and nature of Defendants’ services and goods, thereby proximately causing

                            16   injury to The Boiling Crab and its trademark and trade dress rights.

                            17               DEFENDANTS HAVE IGNORED THE BOILING CRAB’S DEMANDS
                                              THAT DEFENDANTS STOP INFRINGING THE BOILING CRAB’S
                            18                  THE BOILING CRAB® TRADEMARK AND TRADE DRESS
                            19            26.       On June 9, 2019, counsel for The Boiling Crab sent a letter to Defendants’

                            20   restaurant objecting to Defendants’ unauthorized use of the Infringing Marks and the Infringing

                            21   Trade Dress in connection with restaurant services. That letter demanded, among other things,

                            22   that use of any trademark, domain name, or trade dress confusingly similar to The Boiling Crab’s

                            23   THE BOILING CRAB® marks, domain names, and trade dress immediately cease.

                            24            27.       Despite notice and knowledge of The Boiling Crab’s demands that Defendants

                            25   stop their blatant infringement of The Boiling Crab’s THE BOILING CRAB® trademark and

                            26   trade dress, Defendants have completely ignored The Boiling Crab’s efforts to reach an informal

                            27   resolution of this matter and continued, unabashedly, with their willful and intentional

                            28   infringement of The Boiling Crab’s THE BOILING CRAB® trademarks and trade dress.

                                                                                    8
                                 PLAINTIFF’S FIRST AMENDED COMPLAINT
                                 Case No. 2:19-cv-01787-JAM-CKD
                                 4841-0594-0905v.3 0095014-000089
                                 Case 2:19-cv-01787-JAM-CKD Document 6 Filed 10/16/19 Page 9 of 16

                             1             28.      Not surprisingly, Defendants’ imitation of The Boiling Crab’s THE BOILING

                             2   CRAB® restaurants through unauthorized use of the Infringing Marks have caused actual

                             3   confusion among consumers. In part because of the sub-par quality of Defendants’ food and

                             4   service, the confusion caused by Defendants’ willful infringement of The Boiling Crab’s THE

                             5   BOILING CRAB® trademark has caused significant injury to the reputation of The Boiling

                             6   Crab’s THE BOILING CRAB® chain of restaurants, including by virtue of negative reviews

                             7   written about Defendants’ infringing restaurant, as illustrated by the below negative review of

                             8   Defendants’ “Boiling Seafood” restaurant posted to the Yelp! restaurant review website:

                             9
                            10

                            11
DAVIS WRIGHT TREMAINE LLP




                            12

                            13

                            14
                                                                     FIRST CLAIM FOR RELIEF
                            15
                                                           (Infringement of a Federally Registered Trademark)
                            16
                                                                           15 U.S.C. § 1114(1)
                            17

                            18             29.      The Boiling Crab realleges and incorporates by reference the allegations in
                            19   paragraphs 1 through 28, as if set forth fully herein.
                            20             30.      This claim is against Defendants for trademark infringement in violation of
                            21   Section 32(1) of the Lanham Act, 15 U.S.C. § 1114(1).
                            22             31.      The Infringing Marks used by Defendants are reproductions, counterfeits, copies,
                            23   or colorable imitations of The Boiling Crab’s registered THE BOILING CRAB® marks.
                            24             32.      Defendants have used and are using in interstate commerce the Infringing Marks
                            25   in connection with the sale, offering for sale, distribution, or advertising of restaurant services in
                            26   such a way as is likely to cause confusion, to cause mistake, and/or to deceive the consuming
                            27   public.
                            28

                                                                                     9
                                 PLAINTIFF’S FIRST AMENDED COMPLAINT
                                 Case No. 2:19-cv-01787-JAM-CKD
                                 4841-0594-0905v.3 0095014-000089
                                 Case 2:19-cv-01787-JAM-CKD Document 6 Filed 10/16/19 Page 10 of 16

                             1            33.       The Boiling Crab never consented to or authorized Defendants’ adoption or

                             2   commercial use of the Infringing Marks for any purpose. Defendants therefore have infringed

                             3   and/or are infringing The Boiling Crab’s THE BOILING CRAB® trademarks in violation of

                             4   Section 32(1)(a) of the Lanham Act, 15 U.S.C. § 1114(1)(a).

                             5            34.       Upon information and belief, at all times relevant to this action, including when

                             6   Defendants first adopted the Infringing Marks and commenced commercial use of the same in

                             7   connection with restaurant services, Defendants knew of The Boiling Crab’s prior adoption and

                             8   widespread commercial use of THE BOILING CRAB® trademarks in connection with

                             9   restaurant services and related goods and services, and knew of the valuable goodwill and

                            10   reputation acquired by The Boiling Crab in connection with its THE BOILING CRAB®

                            11   trademarks. Accordingly, Defendants’ infringement of The Boiling Crab’s THE BOILING
DAVIS WRIGHT TREMAINE LLP




                            12   CRAB® trademark is willful and deliberate.

                            13            35.       The Boiling Crab has no control over the quality of Defendants’ infringing

                            14   restaurant services and, because of the source confusion engendered by Defendants’ willful

                            15   trademark infringement, The Boiling Crab’s valuable goodwill in and to its federally registered

                            16   THE BOILING CRAB® trademark is being significantly harmed. Defendants’ use of the

                            17   Infringing Marks, in blatant imitation of The Boiling Crab’s THE BOILING CRAB®

                            18   trademarks, has caused confusion, mistake, and deception to purchasers as to the source and

                            19   origin of Defendants’ services and products sold under the Infringing Marks.

                            20            36.       Defendants’ activities are intended, and are likely, to lead the public to conclude,

                            21   incorrectly, that Defendants’ restaurant services originate with, are sponsored by, and/or are

                            22   authorized by The Boiling Crab and its THE BOILING CRAB® brand, to the damage and harm

                            23   of The Boiling Crab and the consuming public. Defendants’ activities constitute willful and

                            24   deliberate infringement of The Boiling Crab’s federally registered trademarks in violation of the

                            25   Lanham Act, including, but not limited to, 15 U.S.C. § 1114(1). Accordingly, The Boiling Crab

                            26   is entitled to recover Defendants’ profits, together with The Boiling Crab’s damages, increased

                            27   monetary recoveries as provided by the Lanham Act, as well as costs of the action and

                            28   reasonable attorneys’ fees pursuant to Section 35(a) of the Lanham Act, 15 U.S.C. § 1117(a).

                                                                                     10
                                 PLAINTIFF’S FIRST AMENDED COMPLAINT
                                 Case No. 2:19-cv-01787-JAM-CKD
                                 4841-0594-0905v.3 0095014-000089
                                 Case 2:19-cv-01787-JAM-CKD Document 6 Filed 10/16/19 Page 11 of 16

                             1            37.       Defendants’ activities have caused and will continue to cause irreparable harm to

                             2   The Boiling Crab for which The Boiling Crab has no adequate remedy at law, in that: (i) The

                             3   Boiling Crab’s THE BOILING CRAB® trademarks are a unique and valuable property right that

                             4   has no readily determinable market value; (ii) Defendants’ infringement constitutes an

                             5   interference with The Boiling Crab’s goodwill and customer relationships and will substantially

                             6   harm The Boiling Crab’s reputation as a source of high quality goods and services, as well as

                             7   dilute the substantial value of The Boiling Crab’s THE BOILING CRAB® name and

                             8   trademarks; and (iii) Defendants’ wrongful conduct and the resulting damages to The Boiling

                             9   Crab are continuing. Accordingly, The Boiling Crab is entitled to preliminary and permanent

                            10   injunctive relief pursuant to 15 U.S.C. § 1116(a) and to an order under 15 U.S.C. § 1118

                            11   impounding all goods and other materials in Defendants’ possession, custody, or control that
DAVIS WRIGHT TREMAINE LLP




                            12   bear the Infringing Marks.

                            13            38.       The Boiling Crab also is entitled to, in addition to the other remedies described

                            14   herein, the cost of corrective advertising and a reasonable royalty as a result of Defendants’

                            15   infringement of The Boiling Crab’s federally registered THE BOILING CRAB® trademarks.

                            16            39.       This is an exceptional case, further entitling The Boiling Crab to additional

                            17   remedies and also entitling The Boiling Crab to recover its attorneys’ fees and costs incurred in

                            18   prosecuting this action and stopping Defendants’ willful trademark infringement, pursuant to 15

                            19   U.S.C. § 1117.

                            20                                      SECOND CLAIM FOR RELIEF

                            21                                        (Federal Unfair Competition)

                            22                                              15 U.S.C. § 1125(a)

                            23            40.       The Boiling Crab realleges and incorporates by reference the allegations in

                            24   paragraphs 1 through 39, as if set forth fully herein.

                            25            41.       This claim is against Defendants for trademark and trade dress infringement and

                            26   unfair competition, in violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

                            27

                            28

                                                                                     11
                                 PLAINTIFF’S FIRST AMENDED COMPLAINT
                                 Case No. 2:19-cv-01787-JAM-CKD
                                 4841-0594-0905v.3 0095014-000089
                                 Case 2:19-cv-01787-JAM-CKD Document 6 Filed 10/16/19 Page 12 of 16

                             1            42.       The Boiling Crab’s THE BOILING CRAB® trademarks and trade dress are

                             2   nonfunctional and inherently distinctive. They have acquired secondary meaning in the eyes of

                             3   the public.

                             4            43.       Defendants’ use of the Infringing Marks and/or Infringing Trade Dress is so

                             5   similar to The Boiling Crab’s THE BOILING CRAB® marks and trade dress that Defendants

                             6   are likely to cause confusion, mistake, and/or to deceive the consuming public as to the

                             7   affiliation, connection, and/or association between The Boiling Crab’s THE BOILING CRAB®

                             8   restaurants and Defendants’ restaurant. Defendants’ unauthorized use of the Infringing Marks

                             9   and/or Infringing Trade Dress infringes The Boiling Crab’s THE BOILING CRAB® trademarks

                            10   and/or trade dress, and constitutes unfair competition. Defendants’ unauthorized use of the

                            11   Infringing Marks and/or Infringing Trade Dress also constitutes a false designation of origin of
DAVIS WRIGHT TREMAINE LLP




                            12   products and services.

                            13            44.       On information and belief, at all times relevant to this action, including at the time

                            14   Defendants each first adopted and began using without authorization the Infringing Marks and

                            15   Infringing Trade Dress, Defendants knew of The Boiling Crab’s prior adoption and widespread

                            16   commercial use of its THE BOILING CRAB® marks and trade dress, and knew of the valuable

                            17   goodwill and reputation acquired by The Boiling Crab in connection with its THE BOILING

                            18   CRAB® trademarks and trade dress. Defendants’ infringement of The Boiling Crab’s THE

                            19   BOILING CRAB® trademarks and trade dress is therefore knowing, willful, and deliberate.

                            20            45.       Defendants’ activities are intended to, and are likely to, lead the public to

                            21   conclude, incorrectly, that Defendants’ restaurant services originate with, are sponsored by,

                            22   and/or are authorized by The Boiling Crab and its chain of THE BOILING CRAB® restaurants,

                            23   to the damage and harm of The Boiling Crab and the consuming public. Defendants’ activities

                            24   constitute willful and deliberate infringement of The Boiling Crab’s THE BOILING CRAB®

                            25   trademarks and trade dress in violation of the Lanham Act, including, but not limited to, 15

                            26   U.S.C. § 1125(a). Accordingly, The Boiling Crab is entitled to recover Defendants’ profits

                            27   together with The Boiling Crab’s damages, an increased monetary recovery, as well as costs of

                            28

                                                                                      12
                                 PLAINTIFF’S FIRST AMENDED COMPLAINT
                                 Case No. 2:19-cv-01787-JAM-CKD
                                 4841-0594-0905v.3 0095014-000089
                                 Case 2:19-cv-01787-JAM-CKD Document 6 Filed 10/16/19 Page 13 of 16

                             1   the action and reasonable attorneys’ fees pursuant to Section 35(a) of the Lanham Act, 15 U.S.C.

                             2   § 1117(a).

                             3            46.       Defendants’ activities have caused and will continue to cause irreparable harm to

                             4   The Boiling Crab for which The Boiling Crab has no adequate remedy at law, in that: (i) The

                             5   Boiling Crab’s rights in its THE BOILING CRAB® trademarks and trade dress are unique and

                             6   valuable property rights which have no readily determinable market value; (ii) Defendants’

                             7   infringement constitutes an interference with The Boiling Crab’s goodwill and customer

                             8   relationships and will substantially harm The Boiling Crab’s reputation as a source of high

                             9   quality goods and services, as well as harm the substantial value of The Boiling Crab’s THE

                            10   BOILING CRAB® trademarks and trade dress; and (iii) Defendants’ wrongful conduct and the

                            11   resulting damages to The Boiling Crab are continuing. Accordingly, The Boiling Crab is entitled
DAVIS WRIGHT TREMAINE LLP




                            12   to preliminary and permanent injunctive relief pursuant to 15 U.S.C. § 1116(a) and to an order

                            13   under 15 U.S.C. § 1118 impounding all goods and other materials in Defendants’ possession,

                            14   custody, or control that bear the Infringing Marks and Infringing Trade Dress.

                            15            47.       The Boiling Crab also is entitled to, in addition to the other remedies described

                            16   herein, the cost of corrective advertising and a reasonable royalty as a result of Defendants’

                            17   infringement and unfair competition.

                            18            48.       This is an exceptional case, further entitling The Boiling Crab to additional

                            19   remedies and also entitling The Boiling Crab to recover its attorneys’ fees and costs incurred in

                            20   prosecuting this action and stopping Defendants’ willful trademark infringement and unfair

                            21   competition, pursuant to 15 U.S.C. § 1117.

                            22                                         THIRD CLAIM FOR RELIEF

                            23                                      (Unfair Competition Under State Law)

                            24                                         Cal. Bus. & Prof. Code § 17200

                            25            49.       The Boiling Crab realleges and incorporates by reference the allegations in

                            26   paragraphs 1 through 48, as if set forth fully herein.

                            27            50.       Defendants’ infringement of The Boiling Crab’s trademarks and trade dress

                            28   constitutes “unlawful, unfair or fraudulent business act[s] or practice[s] and unfair, deceptive,

                                                                                     13
                                 PLAINTIFF’S FIRST AMENDED COMPLAINT
                                 Case No. 2:19-cv-01787-JAM-CKD
                                 4841-0594-0905v.3 0095014-000089
                                 Case 2:19-cv-01787-JAM-CKD Document 6 Filed 10/16/19 Page 14 of 16

                             1   untrue or misleading advertising” within the meaning of California Business & Professions Code

                             2   § 17200.

                             3            51.       As a consequence of Defendants’ actions, The Boiling Crab is entitled to

                             4   injunctive relief and an order that Defendants disgorge all profits derived as a results of their

                             5   unfair competition.

                             6                                            PRAYER FOR RELIEF

                             7            WHEREFORE, The Boiling Crab prays for entry of a judgment ordering and declaring:

                             8            1.        That, preliminarily pending trial of this action and permanently thereafter,

                             9   Defendants and their agents, servants, employees, successors, licensees and assignees, and all

                            10   persons, firms, entities, partners, or corporations in active concert or participation with

                            11   Defendants, are preliminarily and thereafter permanently enjoined from doing, threatening, or
DAVIS WRIGHT TREMAINE LLP




                            12   attempting to do or causing to be done, either directly or indirectly, by any means, method or

                            13   device, any of the following acts:

                            14                      (a)      Directly or indirectly infringing, using, or displaying the trademark THE

                            15   BOILING CRAB® or any mark similar thereto, including but not limited to the Infringing

                            16   Marks, in any manner or for any purpose, including, but not limited to, in advertising, promoting,

                            17   producing, distributing, selling, offering for sale, or giving away any services or products which

                            18   infringe, use, or display The Boiling Crab’s THE BOILING CRAB® trademarks, or any marks

                            19   similar thereto;

                            20                      (b)      Using any term that is likely to be confused with The Boiling Crab’s THE

                            21   BOILING CRAB® trademarks;

                            22                      (c)      Falsely representing, misleading, or deceiving consumers into believing

                            23   that services or products advertised, promoted, produced, distributed, sold, or offered by sale by

                            24   Defendants originate from The Boiling Crab or its THE BOILING CRAB® restaurants, or are

                            25   sponsored, approved, licensed by, or associated with The Boiling Crab or its THE BOILING

                            26   CRAB® restaurants, or that Defendants or their services or products are in some way associated

                            27   or affiliated with The Boiling Crab or its THE BOILING CRAB® restaurants;

                            28

                                                                                      14
                                 PLAINTIFF’S FIRST AMENDED COMPLAINT
                                 Case No. 2:19-cv-01787-JAM-CKD
                                 4841-0594-0905v.3 0095014-000089
                                 Case 2:19-cv-01787-JAM-CKD Document 6 Filed 10/16/19 Page 15 of 16

                             1                      (d)      Committing any other acts calculated to or that do unfairly compete with

                             2   The Boiling Crab in any manner;

                             3                      (e)      Filing or prosecuting any trademark application for the trademark THE

                             4   BOILING CRAB® or any mark confusingly similar thereto;

                             5                      (f)      Filing or maintaining any business license, d/b/a, or similar document

                             6   using the trademark THE BOILING CRAB® or any mark confusingly similar thereto; and

                             7                      (g)      Registering, using, or trafficking in any trade name or domain name

                             8   containing or consisting of the trademark THE BOILING CRAB® or any mark confusingly

                             9   similar thereto;

                            10            2.        That Defendants be required to account for all profits derived by them from their

                            11   trade, infringing conduct, unfair practices and competition, and for an order of restitution of the
DAVIS WRIGHT TREMAINE LLP




                            12   entire amount of those profits, in amounts to be proven at trial, to The Boiling Crab;

                            13            3.        That Defendants be required to turn over to be impounded during the pendency of

                            14   this action all goods and other materials in their possession, custody, or control used or involved

                            15   in the trademark infringement complained of herein, and to turn over for destruction all such

                            16   goods and other materials, or in the alternative that all such items be subject to seizure;

                            17            4.        That Defendants be ordered to pay all of The Boiling Crab’s attorneys’ fees,

                            18   costs, and disbursements incurred in this suit, in bringing this action for the legal enforcement of

                            19   its trademark rights, and in connection with all efforts to stop Defendants’ trademark

                            20   infringement and unfair competition;

                            21            5.        That, in addition to being ordered to pay their profits attributable to the infringing

                            22   conduct complained of herein to The Boiling Crab, Defendants also be ordered to pay their

                            23   infringing profits as monetary damages and reasonable royalties, to be increased by the Court by

                            24   such amount as the Court deems to be just, together with The Boiling Crab’s damages, all of

                            25   which, according to the circumstances of this case, should be increased and trebled as provided

                            26   by law, including 15 U.S.C. § 1117, and paid to The Boiling Crab;

                            27            6.        That Defendants be ordered to pay exemplary or punitive damages to the extent

                            28   available under, and according to, law;

                                                                                      15
                                 PLAINTIFF’S FIRST AMENDED COMPLAINT
                                 Case No. 2:19-cv-01787-JAM-CKD
                                 4841-0594-0905v.3 0095014-000089
                                 Case 2:19-cv-01787-JAM-CKD Document 6 Filed 10/16/19 Page 16 of 16

                             1             7.       That Defendants have willfully and deliberately committed acts of trademark

                             2   infringement and unfair competition against The Boiling Crab;

                             3             8.       That Defendants be ordered to pay interest according to law;

                             4             9.       That Defendants be ordered to pay the costs of corrective advertising; and

                             5             10.      For all such other, further, and different relief that this Court deems just and

                             6   proper.

                             7                                                JURY DEMAND
                             8             The Boiling Crab hereby demands a trial by a jury of all issues so triable.
                             9   Date: October 16, 2019
                            10
                                                                                     By: /s/ Steven E. Klein
                            11                                                              Steven E. Klein
DAVIS WRIGHT TREMAINE LLP




                            12                                                       John D. Freed (CA State Bar No. 261518)
                                                                                     DAVIS WRIGHT TREMAINE LLP
                            13                                                       505 Montgomery Street, Suite 800
                                                                                     San Francisco, California 94111
                            14                                                       Telephone: (415) 276-6500
                                                                                     Facsimile: (415) 276-6599
                            15
                                                                                     Email:       jakefreed@dwt.com
                            16
                                                                                     Steven E. Klein (pro hac vice)
                            17                                                       DAVIS WRIGHT TREMAINE LLP
                                                                                     1300 S.W. Fifth Avenue, Suite 2400
                            18                                                       Portland, Oregon 97201
                                                                                     Telephone: (503) 241-2300
                            19
                                                                                     Facsimile: (503) 778-5299
                            20                                                       Email:       stevenklein@dwt.com

                            21                                                       Attorneys for Plaintiff
                                                                                     BOILING CRAB FRANCHISE CO., LLC
                            22

                            23

                            24

                            25

                            26

                            27

                            28

                                                                                      16
                                 PLAINTIFF’S FIRST AMENDED COMPLAINT
                                 Case No. 2:19-cv-01787-JAM-CKD
                                 4841-0594-0905v.3 0095014-000089
